Case 15-17157-mdc         Doc 69     Filed 11/07/18 Entered 11/07/18 10:31:21               Desc Main
                                     Document     Page 1 of 1


                      IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

  In re: Antonio E Winters,                            CHAPTER 13
          Debtor.
                                                       BANKRUPTCY CASE NUMBER
  Nationstar Mortgage LLC,                             15-17157/MDC
        Movant,
  v.
  Antonio E Winters,
        Debtor,

  William C. Miller, Trustee,
        Additional Respondent.
                              CERTIFICATION OF DEFAULT

        Kevin S. Frankel, Esquire, Attorney for Movant, certifies that Debtor has defaulted upon

 the terms of this Court's Stipulation and Order dated July 27, 2018. It is further certified that the

 attached notice, marked as Exhibit "A," was served upon the Debtor and Debtor's Attorney on

 October 17, 2018. The Debtor has failed to cure the default as set forth in the Notice. The

 Debtor has failed to make the following payments:

 Regular payments of $778.06 from July 1, 2018 through July 1, 2018                      $778.06;
 Regular payments of $762.96 from August 1, 2018 through November 1, 2018              $3,051.84;
 Attorney Fees associated with this default                                              $300.00
 Less Debtor’s Suspense                                                                 $(622.63)
 TOTAL DEFAULT                                                                         $3,507.27

        Accordingly, pursuant to the Stipulation and Order, Movant respectfully requests this

 Court to enter the attached Order granting Movant relief from the automatic stay.

                                                       Respectfully submitted,



 Dated: November 7, 2018                               BY:/s/ Kevin S. Frankel
                                                       Kevin S. Frankel, Esquire
                                                       Shapiro & DeNardo, LLC
                                                       3600 Horizon Drive, Suite 150
                                                       King of Prussia, PA 19406
                                                       (610)278-6800/ fax (847) 954-4809
 S&D File #:14-046621                                  PA BAR ID #318323
                                                       kfrankel@logs.com
                                                       pabk@logs.com
